Title: From George Washington to Lafayette, 28 April–1 May 1788
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Mount Vernon April 28th[–1 May] 1788

I have now before me, my dear Marqs your favor of the 3d of August in the last year; together with those of the 1st of January, the 2d of January and the 4th of February in the present—Though the first is of so antient a date, they all came to hand lately, and nearly at the same moment. The frequency of your kind remembrance of me, and the endearing expressions of attachment, are by so much the more satisfactory, as I recognise them to be a counterpart of my own feelings for you. In truth, you know I speak the language of sincerity and not of flattery, when I tell you, that your letters are ever most wellcome and dear to me.
This I lay out to be a letter of Politics. We are looking anxiously a cross the atlantic for news and you are looking anxiously back again for the same purpose. It is an interesting subject, to contemplate how far the war, kindled in the north of Europe, may extend it[s] conflagrations, and what m[a]y be the result before its extinction. The Turke appears to have lost his old and acquired a new connection. Whether England has not, in the hour of her pride, overacted her part and pushed matters too far [for] her own interest, time will discover: but, in my opinion (though from my distance and want of minute information I should form it with diffidence) the affairs of that nation cannot

long go on in the same prosperous train: in spite of expedients and in spite of resources, the Paper bubble will one day burst. And it will whelm many in the ruins. I hope the affairs of France are gradually sliding into a better state. Good effects may, and I trust will ensue, without any public convulsion. France, were he[r] resources properly managed and her administrations wisely conducted, is (as you justly observe) much more potent in the scale of empire, than her rivals at present seem inclined to believe.
I notice with pleasure the additional immunities and facilities in trade, which France has granted by the late Royal Arret to the United States. I flatter myself it will have the desired effect, in some measure, of augmenting the commercial intercourse. From the productions and wants of the two countries, their trade with each other is certainly capable of great amelioration, to be actuated by a spirit of unwise policy. For so surely as ever we shall have an efficient government established; so surely will that government impose retaliating restrictions, to a certain degree, upon the trade of Britain, at present, or under our existing form of Confederations, it would be idle to think of making comercial regulations on our part. One State passes a prohibitory law respecting some article—another State opens wide the avenue for its admission. One Assembly makes a system—another Assembly unmakes it. Virginia, in the very last session of her Legislature, was about to have passed some of the most extravigant and preposterous Edicts on the subject of trade, that ever Stained the leaves of a Legislative Code. It is in vain to hope for a remedy of these and innumerable other evils, untill a general Government shall be adopted.
The Convention of Six States only have as yet accepted the new Constitution. No one has rejected it. It is believed that the Convention of Maryland, which is now in session; and that of South Carolina, which is to assemble on the 12th of May, will certainly adopt it. It is, also, since the elections of Members for the Convention have taken place in this State, more general believed that it will be adopted here than it was before those elections were made. There will, however, be powerful and elequent speeches on both sides of the question in the Virginia Convention. but as Pendelton, Wythe, Blair, Madison, Jones, Nicholas, Innis and many other of our first characters will be advocates

for its adoption, you may suppose the weight of abilities will rest on that side. Henry and Masson are its great adversaries—The Governor, if he opposes it at all will do it feebly.
On the general Merits of this proposed Constitution, I wrote to you, some time ago my sentiments pretty freely. That letter had not been received by you, when you addressed to me the last of yours which has come to my hands. I had never supposed that perfection could be the result of accomodation and mutual concession. The opinion of Mr Jefferson & yourself is certainly a wise one, that the Constitution ought by all means to be accepted by nine States before any attempt should be made to procure amendments. For, if that acceptance shall not previously take place, men’s minds will be so much agitated and soured, that the danger will be greater than ever of our becoming a disunited People. Whereas, on the other hand, with prudence in temper and a spirit of moderation, every essential alteration, may in the process of time, be expected.
You will doubtless, have seen, that it was owing to this conciliatory and patriotic principle that the Convention of Massachusetts adopted the Constitution in toto; but recommended a number of specific alterations and quieting explanations, as an early, serious and unremitting subject of attention. Now, although it is not to [be] expected that every individual, in Society, will or can ever be brought to agree upon what is, exactly, the best form of govenment; yet, there are many things in the Constitution which only need to be explained, in order to prove equally satisfactory to all parties. For example: there was not a member of the convention, I believe, who had the least objection to what is contended for by the Advocates for a Bill of Rights and Tryal by Jury. The first, where the people evidently retained every thing which they did not in express terms give up, was considered nugatory as you will find to have been more fully explained by Mr Wilson and others: And as to the second, it was only the difficulty of establishing a mode which should not interfere with the fixed modes of any of the States, that induced the Convention to leave it, as a matter of future adjustment.
There are other points on which opinions would be more likely to vary. As for instance, on the ineligibility of the same person for President, after he should have served a certain

course of years. Guarded so effectually as the proposed Constitution is, in respect to the prevention of bribery and undue influence in the choice of President: I confess, I differ widely myself from Mr Jefferson and you, as to the necessity or expediency of rotation in that appointment. The matter was fairly discussed in the Convention, & to my full convictions; though I cannot have time or room to sum up the arguments in this letter. There cannot, in my Judgment, be the least danger that the President will by any practicable intrigue ever be able to continue himself one moment in office, much less perpetuate himself in it—but in the last stage of corrupted morals and political depravity: and even then there is as much danger that any other species of domination would prevail. Though, when a people shall have become incapable of governing themselves and fit for a master, it is of little consequence from what quarter he comes.
Under an extended view of this part of the subject, I can see no propriety in precluding ourselves from the services of any man, who on some great emergency, shall be deemed, universally, most capable of serving the Public. In answer to the observations you make on the probability of my election to the Presidency (knowing me as you do) I need only say, that it has no enticing charms, and no fascinating allurements for me. However, it might not be decent for me to say I would refuse to accept or even to speak much about an appointment, which may never take place: for in so doing, one might possibly incur the application of the moral resulting from that Fable, in which the Fox is represented as inveighing against the sourness of the grapes, because he could not reach them. All that it will be necessary to add, my dear Marquis, in order to shew my decided predelection, is, that, (at my time of life and under my circumstances) [t]he encreasing infirmities of nature and the growing love of retirement do not permit me to entertain a wish, beyond that of living and dying an honest man on my own farm. Let those follow the pursuits of ambition and fame, who have a keener relish for them, or who may have more years, in store, for the enjoyment!
Mrs Washington, while she requests that her best Compliments may be presented to you, Joins with me in soliciting that the same friendly and affectionate memorial of our constant remembrance

and good wishes may be made acceptable to Madam de la Fayette and the little ones—I am &c.

Go. Washington


P.S. May 1st.
Since writing the foregoing letter, I have received Authentic Accounts that the Convention of Maryland have ratified the new Constitution by a Majority of 63 to 11.

